Citation Nr: 9914551	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Winston-Salem, North Carolina RO.  This case was before 
the Board in September 1997 when it was remanded for 
additional development.

(Consideration of the issue of entitlement to service 
connection for PTSD is deferred pending completion of the 
development sought in the REMAND below.)


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is not accompanied by 
any medical evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1969 to October 
1970.

A September 1968 pre-induction examination report notes that 
the veteran had no complaints or findings of a psychological 
disorder.  Upon examination, psychiatric evaluation was 
"normal."  These findings were confirmed upon the veteran's 
induction in March 1969.  Service medical records are 
negative for complaints or findings of a psychiatric 
disorder.  A September 1970 release from active duty 
examination report notes that the veteran had no complaints 
or findings of a psychological disorder.  Upon examination, 
psychiatric evaluation was "normal."

An October 1994 VA outpatient treatment report notes that the 
veteran was seen with complaints of depression for five or 
six days.  He indicated that he was having panic attacks and 
feeling stress related to the loss of his job and problems in 
his marriage.  It was noted that the veteran had been taking 
Xanax.  Assessment was depression.  The veteran was advised 
to file a claim for service connection in order to receive 
treatment.

In October 1994, the veteran filed a claim for service 
connection for several disabilities, including depression and 
anxiety attacks.  In support of his claim, the veteran 
submitted treatment records from the North Carolina Division 
of Mental Health, Mental Retardation, and Substance Abuse 
Services dated from April 1994 to May 1994.  An April 1994 
treatment record notes that the veteran was seen with 
complaints of a bad temper and panic attacks precipitated by 
worry over money and physical problems.  A May 1994 treatment 
record notes the veteran's complaints of anxiety and panic.  
The veteran stated that he "has always been somewhat 
'nervous' but his symptoms have worsened since he lost his 
job several months ago due to back injuries."  Diagnoses 
included panic disorder without agoraphobia and generalized 
anxiety disorder.  The veteran also submitted an October 1994 
examination report from Dr. Jim Van Jura, his private 
physician.  The examination report notes the veteran's 
complaints of depression and chronic back pain.  Diagnosis 
included depression.

In a November 1994 letter, David J. Hollingsworth, a social 
worker at Vet Center, noted that he first saw the veteran in 
August 1994.  The veteran complained of pain in his back and 
legs and stated that his "inability to work any longer was 
creating stress in the family."  Mr. Hollingsworth further 
noted that the veteran reported a history of physical and 
emotional abuse while at the Great Lakes Training Center in 
March 1969.  Specifically, the veteran reported that he was 
choked and hit with a stick during training.  

In December 1994 the veteran was awarded Social Security 
disability benefits based on diagnoses of degenerative disc 
disease, dysthymia and an anxiety disorder with panic 
attacks.

VA treatment reports dated in 1995 note that the veteran was 
seen on numerous occasions with various medical complaints, 
mostly related to PTSD.  November 1995 mental health clinic 
reports note the veteran's complaints of a life-long history 
of explosive behavior and an inability to control aggressive 
impulses.  Assessment included intermittent explosive 
disorder.  A December 1995 mental health clinic report notes 
that the veteran's explosive disorder was improving with 
medication.

In a statement received by the RO in February 1996, the 
veteran noted that he was recently diagnosed with 
intermittent explosive disorder.  He stated that he "feel[s] 
this is due to the continued beating to [his] head and neck 
area and back area of [his] body" during service.

VA treatment reports dated from 1996 to April 1997 note that 
the veteran was seen on numerous occasions with various 
medical complaints, mostly related to PTSD.  A March 1996 VA 
report of hospitalization notes that the veteran was admitted 
with a history of PTSD and intermittent explosiveness.  The 
veteran complained of a decrease in sleep, temper dyscontrol 
and poor memory.  Upon examination, the veteran appeared 
mildly distressed.  Affect was expansive and elevated and 
incongruous with a depressed mood.  Judgment was fair and 
insight was poor.  Impulse control was poor longitudinally.  
Diagnoses included adjustment disorder and personality 
disorder not otherwise specified.  A May 1996 mental health 
clinic report notes that medication was helpful in 
controlling the veteran's dyscontrol syndrome.  Impression 
included dyscontrol syndrome.  Outpatient treatment reports 
dated from January 19 April 1997 note that the veteran 
continued to be followed for episodic dyscontrol syndrome.

After reviewing the aforementioned evidence, the Board 
remanded the case to the RO for additional development.  The 
RO was instructed to: advise the veteran of information 
needed in order to complete an application of service 
connection for a psychiatric disorder, to include a panic 
disorder and a generalized anxiety disorder; and to request 
up-to-date copies of the records of any examination or 
treatment, VA or private, the veteran has received for his 
claimed psychiatric disorder.

The evidence of record notes that, by letter dated in October 
1997, the RO advised the veteran of the information needed in 
order to complete an application of service connection for a 
psychiatric disorder.  The veteran responded to this letter 
in a statement received by the RO in October 1997.  He stated 
that the Asheville VA Medical Center (VAMC) is the only place 
he has received treatment since October 1996.  He indicated 
that he would be forwarding additional evidence from a 
private physician.

Treatment records from the Asheville VAMC received in 
December 1997 are, for the most part, duplicative of evidence 
previously submitted.  July 1997 and September 1997 mental 
health clinic reports note that the veteran continued to be 
seen with episodic dyscontrol syndrome.

A March 1998 psychiatric disability evaluation from Dr. Peter 
Vander Verr notes that the veteran was seen with complaints 
of a ruptured disc and PTSD.  The veteran stated that he 
emotional problems began "5-6 years ago [when he] hurt [his 
back" and was laid off.  Upon examination, the veteran was 
personable and friendly.  Appearance was adequate.  Thinking 
was coherent, clear, and reality based but suggested 
paranoia.  Affect was somewhat pensive but not seriously 
depressed.  Depression with intermittent episodes of 
explosion, flashbacks, over-reactivity to events and panic 
attacks was noted.  Diagnoses included: recurrent, severe, 
major depressive disorder; intermittent explosive disorder; 
cognitive disorder, not otherwise specified; and PTSD.

Treatment records from Rutherford Family practice dated from 
1995 to 1998 note that the veteran was seen for disabilities 
not herein at issue.

An August 1998 VA PTSD examination report notes the 
examiner's opinion that the veteran's "clinical symptoms do 
meet the full criteria for a panic disorder, however, the 
[veteran's] symptoms of panic disorder are subsumed and part 
of his overall PTSD."

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder other 
than PTSD is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that under the applicable criteria, service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service medical records 
note no complaints or findings of a psychiatric disorder.  
Other evidence of record shows a psychiatric disability that 
was first manifest many years after service.  Specifically, 
an October 1994 treatment record notes an assessment of 
depression.  Neither this 1994 medical assessment, nor any 
other recently diagnosed psychiatric disorder, has been 
linked to the veteran's military service.  The veteran has 
claimed that he has a psychiatric disorder that is related to 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has a psychiatric 
disorder (other than PTSD) that is related to service.  We 
also note that the veteran is in receipt of social security 
benefits and the VA may not have copies of all those records.  
However, the veteran has not indicated that there are any 
social security records that would be relevant to his claim 
of service connection for psychiatric disorder (other than 
PTSD). 

Furthermore, in an August 1998 opinion, a VA examiner opined 
that while the veteran has all the symptoms of a panic 
disorder, these symptoms are subsumed and part of his overall 
PTSD.  Without competent evidence showing that the veteran 
presently experiences disability, his claim may not be 
considered well grounded and therefore must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Absent the presentation of some competent evidence that in 
some fashion attributes a current diagnosis of a psychiatric 
disorder other than PTSD to military service, the veteran's 
claim may not be considered well grounded.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is denied. 


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

When this case was before the Board in 1997, the veteran's 
claimed stressors were the following: while in boot camp at 
the Great Lakes Training Center in 1969 the Chief Petty 
Officer in charge of his unit, "Company 205," repeatedly 
physically and emotionally abused the veteran; the Chief 
Petty Officer beat a sailor with a stick who had collapsed 
due to the heat; and this Chief Petty Officer was then court-
martialed for abuse.  The veteran also stated that he could 
not remember this Chief Petty Officer's name but it might 
have been Rodriguez.  The veteran believed the Chief Petty 
Officer was of Puerto Rican ancestry.

In its June 1997 Remand, the Board instructed the RO to 
review the entire file and any additional information 
submitted by the veteran, and prepare a summary of all the 
claimed stressors.  This summary and all associated 
documents, including the fact that "a Chief Petty Officer 
attached to Company 205 at the Great Lakes Training Center in 
1969 had disciplinary proceedings brought against him for 
abusing a trainee," was to be sent to the Great Lakes 
Training Center.  The Great Lakes Training Center was to be 
requested to provide any information which might corroborate 
the veteran's claimed stressors, including whether or not a 
Chief Petty Officer attached to Company 205 at the Great 
Lakes Training Center during the period from May to September 
1969 had disciplinary proceedings brought against him for 
abusing a trainee or whether anyone associated with Company 
205 for that period had disciplinary proceedings brought 
against him for abusing a trainee.  If the RO was informed 
that the Great Lakes Training Center does not maintain the 
requested information, the RO was to inquire of any potential 
source of information.

The evidence of record indicates that the requested 
information is maintained by the Department of the Navy, 
Office of the Judge Advocate General.  In a May 1998 letter, 
the RO was informed that a search of the "records from 1969-
1971 reveals no record of any court proceeding for Mr. [redacted]
[redacted]."  The Board notes, however, that the veteran was 
unsure of his Chief Petty Officer's name and the RO was 
therefore asked to verify if anyone  attached to Company 205 
at the Great Lakes Training Center during the period from May 
to September 1969 had disciplinary proceedings brought 
against him for abusing a trainee.  The Board notes that this 
information is an essential part of the claim at issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  In view of the RO's failure to follow the 
directives in a September 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

In addition, in a statement received by the RO in September 
1998, the veteran has made new allegations of service 
stressors.  In part, he alleges that: several of his 
shipmates from the USS Samuel Gompers were killed as they 
were going to PBR boats or to river boats; while docked in 
Yauskia, Japan in 1969, the veteran witnessed a shipmate fall 
to his death in an empty dry dock; and while docked in the 
Philippines he saw a uniformed American body floating in a 
river-the head of the body was in a cage and a rat was in 
the cage eating the head.  The veteran has provided some 
specific names in a statement received by the RO in September 
1998.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's latest alleged 
service stressors.  The Board finds that an attempt should be 
made in this regard.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993). 

Moreover, the evidence of record indicates that in December 
1994, the veteran was awarded Social Security disability 
benefits.  While the veteran has not indicated that these 
records are pertinent to his current claim, we feel they may 
be of assistance in considering his claim of service 
connection for PTSD.  The Court has made it clear that Social 
Security records are relevant to claims for disability 
compensation and that not only the decision of that agency 
but also the records considered in arriving at the decision 
must be obtained.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

The Board regrets any further delay in this case.  In view of 
the foregoing, however, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain records pertinent to the veteran's 
December 1994 award of Social Security 
benefits, to include the clinical data 
upon which the Administration's 
determination was based.  Once obtained, 
the records should be associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should forward the information 
of record regarding the veteran's service 
(including copies of his service 
personnel records, a listing of alleged 
stressors, and any other records relevant 
to the PTSD claim) to the USASCRUR 
(formerly the ESG) and request that 
organization investigate and attempt to 
verify the recently alleged incidents to 
specifically include the allegations 
noted in a September 1998 statement.

4.  The RO should again ask the 
Department of the Navy, Office of the 
Judge Advocate General, to verify if 
anyone  attached to Company 205 at the 
Great Lakes Training Center during the 
period from May to September 1969 had 
disciplinary proceedings brought against 
him for abusing a trainee.  If so, any 
available details should be provided.  If 
no disciplinary proceedings occurred for 
the period in question, that should also 
be noted for the record.

5.  Thereafter, the RO should undertake 
any other necessary development, to 
include VA examination, if deemed 
appropriate. If, and only if, the RO 
determines that the record establishes 
existence of a stressor or stressors then 
the RO should specify those stressors for 
the record.  The RO should then schedule 
the veteran for a VA psychiatric 
examination in order to determine, after 
a review of all pertinent evidence and 
evaluation of the veteran, whether he 
currently meets the diagnostic criteria 
for PTSD.  In determining whether or not 
the veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by ESG and/or RO 
may be relied upon.  The claims folder, 
along with any additional evidence 
requested above, should be provided to 
the examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, should be accomplished.

6.  The RO should then review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

